Title: Cash Accounts, December 1773
From: Washington, George
To: 

 

[December 1773]



Cash


Decr 3—
To Ditto [cash] recd from Thos Newton Junr Esqr.
£404. 0. 0



To Ditto recd from Ditto
51.11. 0



To Cash recd for the following Bills drawn on Robt Cary Esqr. & Co. viz.



3—
Benja. Waller Esqr. £100 (Sterg) 32½ (Excha.)
132.10. 0


4—
Ditto 100 Do [32½ Excha.]
132.10. 0


5—
Ditto 100 Do
132.10. 0


4—
Edwd Charlton 350 Do
463.14. 0


4—
Mrs Margt Hunter 100 Do
132.10. 0


4—
Peytn Randolph Esqr. & others [John Page and Charles Carter] 3679.5. Do
4875. 0. 0




5868.14. 0



To Cash recd from Mr James Hill
128.12. 7



To Ditto recd from Mr Thos Newton
14. 9. 0


16—
To Ditto recd from Mr Wm Herbert
54. 7.10



To Cash Recd from Mr McMickan Balle of an Acct rendd Octr last
14. 9. 6


18—
To Ditto recd from Mr Alexr Henderson also Balle of an Acct
8.16. 1


24—
To Ditto recd from Doctr Craik Bale Acct
4. 1. 2



To Ditto recd from Do
10.12. 6


28—
To Ditto recd of Miss Calvert & Miss Read
4. 1. 3


Contra


3—
By Ditto [cash] pd Mr Josha Stor[r]s amt of my Bond to Mr Chas West
202.10. 0


4—
By £3679.5. Sterg paid Peyton Randolph Esqr. & others on acct of Black’s Land bought for Mr Jno. Parke Custis, equal in Virga Curry to
4875. 0. 0



By Cash paid the Treasurer on the same acct, & in full of the Land
500. 0. 0



By my Tavern Expences in Williamsburg besides Southalls acct wch is lost
3. 1. 6



By Cash to Mr Custis at sundry times in Williamsburg
19.12. 9




By Cards
3. 1. 0



By Servants
1.14. 0



By Mr Alexr Craigs acct
0. 3. 6



By Ditto against Mr Custis
9.14. 9



By Mr Charlton’s Acct for my Board
7.10. 0



By Ditto for Mr Custis’s
3. 0. 0


5—
By Mrs Charlton’s acct agt Mrs Washington
13. 9. 3



By Ditto agt Miss Calvert
3.11. 3



By Cash to Mrs Washington
2. 0. 0



By Travelling Exps. up from Williamsbg
3.12. 9


8—
By Cash to my mother in Fredg
30. 0. 0



By 2 Butter Printers of Mr Allan
0.15. 0


9—
By Cash paid Mr Campbell of Dumfries for a Servt bot for Govr Eden
20. 0. 0



By Charity
0. 4. 3


13—
By Cash (Mr Custis’s) lent Mr Jno. Auge Washington on Interest
400. 0. 0


14—
By ditto pd Wm Roberts pr Thos Alfred
26. 0. 0


16—
By ditto paid Philp Langfit
50. 0. 0



By 1 Barrl of Coffee of Mr Herbert 264 lbs. @ 12d. & Cask 2/
13. 6. 0



By Sundries of Do pr acct
1.14. 8



By Mr James Tilghman pr Mr Herbert
3. 9. 7


17—
By Thomas Bishop pd Mr Herbert
8.18. 4



By Christr Shade pd Ditto
1. 7.10



By Ditto pd Mr [Francis] Whiting
2. 0. 0



By Ditto pr Wm Brummit
0. 5. 0



By Cash paid Jonathan Palmer
16. 6. 1



By Ditto paid John Hagan
5. 1. 2



By Messrs Brown & Tinley for a ps. of Taffety
7. 5. 0



By Leven Hart for  M Staves
43.15. 5



By Cash to Mrs Washington
4.10. 0



By Ditto pd Mrs Margt Manley
21. 3. 9



By Ditto pd James Robinson Buildg Chimneys & underping Cowper’s Shop & Quarter in the Neck
10.18. 6


18—
By Alexr Boswell for 16 Bls Wheat—Mill
4. 0. 0


20—
By Barber Cutting my hair
0. 2. 9



By Shoemaker
0. 2. 6


22—
By Cash pd Thos Bishop Balle acct
3. 0. 7




By Ditto pd Chr. Shade Do Do
5. 0. 0



By Ditto lent Ditto
10. 0. 0



By Ditto lent Mrs Slaughter
6.10. 0



By Charity
0. 6. 0


23—
By 50 lbs. Cod Fish & 24 lbs. Cheese
1. 3. 6



By 2½ yds green Broad Cloth
1.12. 6



By Latch &ca for door in Church
0. 4. 6



By Cash to a Negro Doctr
0. 4. 6


25—
By ditto gave Overseer Morris
2.10. 0



By Ditto gave Davy
1.10. 0



By Ditto Mike
1.10. 0


27—
By Ditto pd Mr Frans Willis by Cato Moore which with the £10 sent him of Colo. Fairfax’s in Octr last makes up the £60 Recd for him of Auge Willis
50. 0. 0



By 9 Gallon’s of Cranbury’s
0.12. 0


29—
By Cash paid Henry Taylor
3. 3. 9


30—
By Ditto paid Mr Fitzgerald pr acct
7. 3. 6



By Ditto paid Mr Wilson Do Do
11. 6. 1


31—
By Do pd Wm Simpson for 13¼ Bl Wht—Mill
   3. 6. 3



By Cards 16/3—Servants 3/
0.19. 3



By Cash on hand this day &ca to acct
344. 0. 3



By Ditto either lost, Stolen or neglected to be charg’d
144. 8.11


